 
 
I 
111th CONGRESS
1st Session
H. R. 3403 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2009 
Ms. Woolsey (for herself, Mr. Altmire, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to provide leave for family members of members of regular components of the Armed Forces, and leave to care for covered veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting Military Families Act of 2009.  
IGeneral Requirements for Leave 
101.Definition of covered active duty 
(a)DefinitionSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended— 
(1)by striking paragraph (14) and inserting the following: 
 
(14)Covered active dutyThe term covered active duty means— 
(A)in the case of a member of a regular component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country; and  
(B)in the case of a member of a reserve component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country under a call or order to active duty under a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code. ; and  
(2)by striking paragraph (15) and redesignating paragraphs (16) through (19) as paragraphs (15) through (18), respectively.  
(b)LeaveSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended— 
(1)in subsection (a)(1)(E)— 
(A)by striking active duty each place it appears and inserting covered active duty; and  
(B)by striking in support of a contingency operation; and  
(2)in subsection (e)(3)— 
(A)in the paragraph heading, by striking active duty and inserting covered active duty;  
(B)by striking active duty each place it appears and inserting covered active duty; and  
(C)by striking in support of a contingency operation.  
(c)Conforming amendmentSection 103(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613(f)) is amended, in the subsection heading, by striking Active duty each place it appears and inserting Covered active duty.  
102.Definition of covered servicememberParagraph (15) of section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) (as redesignated by section 101) is amended to read as follows: 
 
(15)Covered servicememberThe term covered servicemember means— 
(A)a member of the Armed Forces (including a member of the National Guard or Reserves) who is undergoing medical treatment, recuperation, or therapy, is otherwise in outpatient status, or is otherwise on the temporary disability retired list, for a serious injury or illness; or  
(B)a veteran who is undergoing medical treatment, recuperation, or therapy, for a serious injury or illness and who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during the period of 5 years preceding the date on which the veteran undergoes that medical treatment, recuperation, or therapy. .  
103.Definitions of serious injury or illness; veteranSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is further amended by striking paragraph (18) (as redesignated by section 101) and inserting the following: 
 
(18)Serious injury or illnessThe term serious injury or illness— 
(A)in the case of a member of the Armed Forces (including a member of the National Guard or Reserves), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that may render the member medically unfit to perform the duties of the member's office, grade, rank, or rating; and  
(B)in the case of a veteran who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during a period described in paragraph (15)(B), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that manifested itself before or after the member became a veteran.  
(19)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. .  
104.Technical amendmentSection 102(e)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(e)(2)(A)) is amended by striking or parent and inserting parent, or next of kin.  
105.RegulationsThe Secretary of Labor, after consultation with the Secretary of Defense and Secretary of Veterans Affairs, shall prescribe such regulations as are necessary to carry out the amendments made by this title.  
IILeave for civil service employees 
201.Exigency leave for servicemembers on covered active duty 
(a)DefinitionSection 6381(7) of title 5, United States Code, is amended to read as follows: 
 
(7)the term covered active duty means— 
(A)in the case of a member of a regular component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country; and  
(B)in the case of a member of a reserve component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country under a call or order to active duty under a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code; .  
(b)LeaveSection 6382 of title 5, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following: 
 
(E)Because of any qualifying exigency arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on covered active duty (or has been notified of an impending call or order to covered active duty) in the Armed Forces. ;  
(2)in subsection (b)(1), by inserting after the second sentence the following: Subject to subsection (e)(3) and section 6383(f), leave under subsection (a)(1)(E) may be taken intermittently or on a reduced leave schedule.;  
(3)in subsection (d), by striking or (D) and inserting (D), or (E); and  
(4)in subsection (e), by adding at the end the following: 
 
(3)In any case in which the necessity for leave under subsection (a)(1)(E) is foreseeable, whether because the spouse, or a son, daughter, or parent, of the employee is on covered active duty, or because of notification of an impending call or order to covered active duty, the employee shall provide such notice to the employer as is reasonable and practicable. .  
(c)CertificationSection 6383(f) of title 5, United States Code, is amended by striking section 6382(a)(3) and inserting paragraph (1)(E) or (3) of section 6382(a).  
202.Definition of covered servicememberParagraph (8) of section 6381 of title 5, United States Code, is amended to read as follows: 
 
(8)the term covered servicemember means— 
(A)a member of the Armed Forces (including a member of the National Guard or Reserves) who is undergoing medical treatment, recuperation, or therapy, is otherwise in outpatient status, or is otherwise on the temporary disability retired list, for a serious injury or illness; or  
(B)a veteran who is undergoing medical treatment, recuperation, or therapy, for a serious injury or illness and who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during the period of 5 years preceding the date on which the veteran undergoes that medical treatment, recuperation, or therapy; .  
203.Definitions of serious injury or illness; veteranSection 6381 of title 5, United States Code, is further amended— 
(1)in paragraph (10), by striking and at the end; and  
(2)by striking paragraph (11) and inserting the following: 
 
(11)the term serious injury or illness— 
(A)in the case of a member of the Armed Forces (including a member of the National Guard or Reserves), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that may render the member medically unfit to perform the duties of the member's office, grade, rank, or rating; and  
(B)in the case of a veteran who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during a period described in paragraph (8)(B), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that manifested itself before or after the member became a veteran; and  
(12)the term veteran has the meaning given the term in section 101 of title 38, United States Code. .  
204.Technical amendmentSection 6382(e)(2)(A) of title 5, United States Code, is amended by striking or parent and inserting parent, or next of kin.  
205.RegulationsThe Office of Personnel Management, after consultation with the Secretary of Defense and Secretary of Veterans Affairs, shall prescribe such regulations as are necessary to carry out the amendments made by this title.  
 
